Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Burress appeals the district court’s order denying his self-styled “Petition for Redress of Grievance in Admiralty.” We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Burress, No. 5:04-cr-00031-FPS-JES-1, 2012 WL 2368985 (N.D.W.Va. June 21, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.